Citation Nr: 0503512	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-30 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.  He was a prisoner-of-war (POW) of the German 
government from December 1944 to April 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in September 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, denying the 
veteran's claim of entitlement to a total disability rating 
for compensation, due to individual unemployability (TDIU). 


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are 
residuals of a cold injury of the right foot evaluated at 30 
percent; residuals of a cold injury of the left foot 
evaluated at 30 percent, and for residuals of malnutrition 
evaluated as noncompensable.  The combined evaluation is 60 
percent.

2.  The veteran's service-connected disabilities are multiple 
disabilities incurred as a prisoner of war, so the combined 
60 percent evaluation is considered to be one disability for 
TDIU purposes.

3.  The veteran's service-connected disabilities, alone, do 
not render him unemployable considering his educational and 
occupational background.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the record reflects that the veteran 
has been fully apprised of the changes brought about by the 
VCAA through the August 2003 statement of the case, to 
include notice of what evidence and information are necessary 
to substantiate his claim, and notice of his and VA's 
obligation to obtain certain evidence, including VA's duty to 
obtain all relevant evidence in the custody of a Federal 
department or agency.  As such, the duties to notify the 
veteran of necessary evidence, as well as the responsibility 
for obtaining or presenting that evidence, have been 
fulfilled. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims files.  There is 
no indication that any pertinent evidence was not received.  
The claimant was notified of the need for VA examinations, 
and he was seen for those studies in February 2001, and 
October 2002.  The veteran was asked in August 2003 to advise 
VA if there were any other information or evidence he 
considered relevant to his claims so that VA could help him 
by getting that evidence.  He was also advised what evidence 
VA had requested, and notified in the January 2001 letter and 
in the August 2003 statement of the case what evidence had 
been received.  He was notified in the August 2003 statement 
of the case that he needed to submit all evidence in his 
possession.  Therefore, the duty to notify the appellant of 
any inability to obtain records does not arise in this case.  
Id.  Thus, VA's duty to assist has been fulfilled. 

Although the VCAA notice was issued out of sequence, the 
notice provided substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence), and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  
Further, since receiving notice, the veteran has had ample 
opportunity to provide additional pertinent evidence since 
being informed of the evidence needed to substantiate his 
claim.

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Legal Analysis

A TDIU is assigned when service-connected disabilities result 
in such impairment of mind or body that the average person is 
so disabled that he is precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 
(2004).  If there is only one service-connected disability, 
it must be rated at 60 percent or more; if there are two or 
more service-connected disabilities, at least one must be 
rated at 40 percent or more and the combined rating must be 
at least 70 percent.  38 C.F.R. § 4.16(a).  

If a veteran is unemployable due solely to service-connected 
disabilities, but does not meet the schedular criteria of 38 
C.F.R. § 4.16(a), the TDIU claim should be submitted to the 
Director, Compensation and Pension Service, for consideration 
of a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b).  
Finally, the service-connected disabilities must be so severe 
as to produce unemployability, in and of themselves, without 
regard to unemployability attributable to age of the veteran 
or to other disabilities for which service connection has not 
been granted.  38 C.F.R. § 3.341.  That is, a TDIU may not be 
assigned if unemployability is a product of advanced age, or 
of other nonservice-connected disabilities, rather than a 
result of functional impairment due solely to service- 
connected disabilities.  38 C.F.R. § 4.19 (2004).

Here, the veteran is service connected for residuals of cold 
injuries to each leg, with each lower extremity evaluated as 
30 percent disabling; and for residuals of malnutrition, 
evaluated as noncompensable.  The combined evaluation is 60 
percent.  For the purposes of establishing a single 
disability evaluated at 60 percent, multiple disabilities 
incurred as a prisoner of war may be combined.  38 C.F.R. § 
4.16(a).  In this case, all three of the veteran's 
disabilities were incurred as a prisoner of war, thus the 
combined 60 percent evaluation satisfies the schedular 
criteria of 38 C.F.R. § 4.16(a).

The question thus presented by the veteran's appeal is 
whether he is unemployable by reason of his service-connected 
disabilities, considering his educational and occupational 
background.  Evidence on file indicates that the veteran is a 
graduate of the Wharton School of the University of 
Pennsylvania.  He majored in marketing.  He worked in sales 
and was self-employed.  He last worked full time in December 
1986.  

The record does not document the presence of functional 
limitations imposed by the veteran's service-connected 
disabilities, which would preclude the performance of 
substantially gainful employment

In this regard, the Board acknowledges that the appellant has 
problems with his residuals of cold injury to both feet, and 
that he has difficulty standing for any prolonged period of 
time, but this fact is reflected in the current 60 percent 
rating.  As indicated during the most recent VA examinations, 
the veteran's condition is manifested by cold intolerance, 
and degenerative joint disease of the feet.  There was no 
objective evidence of swelling, edema, discoloration, sensory 
deficit, or difficulty with walking.  There was no evidence 
of fatigability or incoordination.

After carefully reviewing the Board concludes that the 
preponderance of the evidence does not demonstrate that the 
veteran's service-connected disabilities alone, when 
considered in association with his educational attainment and 
occupational background, render him unable to secure or 
follow a substantially gainful occupation.  Accordingly, a 
total disability rating based upon individual unemployability 
due to service-connected disability under the provisions of 
38 C.F.R. § 4.16(b) is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55- 
57 (1990).


ORDER

Entitlement to TDIU is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


